Citation Nr: 0621504	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, as a manifestation of a chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for a cardiac disorder, 
as a manifestation of a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for a right knee 
disability, as a manifestation of a chronic disability 
resulting from an undiagnosed illness.

4.  Entitlement to service connection for a cervical spine 
disability, as a manifestation of a chronic disability 
resulting from an undiagnosed illness.

5.  Entitlement to service connection for a lumbar spine 
disability, as a manifestation of a chronic disability 
resulting from an undiagnosed illness.

6.  Entitlement to a higher initial rating for a service-
connected undiagnosed illness manifested by joint pain of the 
shoulders and ankles, currently evaluated as noncompensable. 

7.  Entitlement to a higher initial rating for service-
connected hemorrhoids, currently evaluated as noncompensable.

8.  Entitlement to an increased rating for a service-
connected undiagnosed illness manifested by an intestinal 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1980 to February 1981, and on active duty from March 1981 to 
September 1991, including active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Salt Lake City, 
Utah that granted service connection and a noncompensable 
rating for an undiagnosed illness manifested by joint pain of 
the shoulders and ankles, granted service connection and a 
noncompensable rating for hemorrhoids, denied an increase in 
a 30 percent rating for an undiagnosed illness manifested by 
an intestinal disorder, and denied service connection for a 
respiratory disorder, a cardiac disorder, a right knee 
disability, a cervical spine disability, and a lumbar spine 
disability, each claimed as a manifestation of a chronic 
disability resulting from an undiagnosed illness.  A personal 
hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2006.  This case was forwarded to the Board 
by the RO in Anchorage, Alaska.

The Board notes that the veteran's claims for service 
connection for a respiratory disorder, a cardiac disorder, a 
right knee disability, a cervical spine disability and a 
lumbar spine disability were previously denied on a direct 
basis (i.e., not as due to undiagnosed illnesses) in a prior 
final RO decision in March 1993.  That theory of entitlement 
will not be addressed in this decision, as the veteran 
currently claims that these disabilities are due to 
undiagnosed illnesses.

The issues of entitlement to higher initial ratings for an 
undiagnosed illness manifested by joint pain of the shoulders 
and ankles and for hemorrhoids are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran claims service connection for a respiratory 
disorder, a cardiac disorder, a right knee disability, a 
cervical spine disability, and a lumbar spine disability, all 
claimed as due to undiagnosed illness.  These are either 
symptoms of diagnosed conditions which are unrelated to 
service; or they do not involve a disability; or they are 
subjective complaints of undiagnosed conditions which have 
not been manifest to a compensable degree and which were not 
present in service or for at least 6 months since then.

3.  The veteran's undiagnosed illness manifested by an 
intestinal disorder is manifested by no more than severe 
irritable colon syndrome; with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.


CONCLUSIONS OF LAW

1.  The following claimed conditions were not incurred in or 
aggravated by service, due to undiagnosed illness:  a 
respiratory disorder, a cardiac disorder, a right knee 
disability, a cervical spine disability, and a lumbar spine 
disability.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

2.  The criteria for a rating in excess of 30 percent for an 
undiagnosed illness manifested by an intestinal disorder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.114, Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in May 2002, October 2002 and 
May 2006, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims for service connection and an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an April 2005 Statement 
of the Case (SOC), and a January 2006 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA outpatient treatment reports and examination reports.  
By a letter dated in February 2006, the veteran's 
representative indicated that the veteran had no additional 
information to submit.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection and an increased rating, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Service Connection

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  One of the 
requirements for service connection is competent evidence 
that a claimed disability currently exists.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Analysis

The veteran claims service connection for a respiratory 
disorder, a cardiac disorder, a right knee disability, a 
cervical spine disability, and a lumbar spine disability, and 
asserts that each is a manifestation of a chronic disability 
resulting from an undiagnosed illness incurred during 
military service.  

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at a May 2006 VA hearing; service medical 
records; VA examination reports; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Respiratory and Cardiac Disorders

The veteran asserts that he has respiratory and cardiac 
disorders manifested by breathing problems and a racing 
heart.  He contends that these conditions began in 1991, 
within months after separation from service.  At his May 2006 
hearing, he said that these symptoms occurred together, and 
felt similar to a panic attack.  He stated that the symptoms 
occurred episodically, each episode was very brief, and 
lasted for only seconds.

The service medical records are silent for any cardiac 
symptoms.  Service medical records are negative for any 
respiratory symptoms other than colds or upper respiratory 
infections.  A July 1991 treatment note reflects that the 
veteran's lungs were clear and his heart had a regular rate 
and rhythm without murmur.  Service medical records are 
negative for a chronic respiratory or cardiac disorder.

Moreover, the medical evidence does not demonstrate that the 
veteran currently has a distinct chronic disability 
manifested by respiratory or cardiac problems. 

Post-service medical evidence reflects that at a September 
1992 VA examination, the veteran reported that since being in 
Desert Storm, he had occasional episodes of palpitations 
occurring frequently but lasting only on average of 15 
seconds at a time.  He said that during the episodes, he felt 
a squeezing in his chest associated with some dyspnea and 
palpitations with "extra hard beats," and a pressure in the 
chest.  He felt somewhat dizzy during these episodes, 
although they lasted only 15 seconds.  He also reported that 
he was once told he had a heart murmur during a physical 
examination in 1989.  The pertinent diagnosis was episodes of 
palpitations, of unclear etiology, associated with dyspnea, 
dizziness and chest pressure.  His family history was not 
remarkable and he had no risk factors for coronary artery 
disease.  Another diagnosis was a questionable history of 
murmur.

The medical evidence reflects that at a November 1992 private 
examination performed for VA, the veteran complained of 
episodes of palpitations, dyspnea, chest pressure, and mild 
dizziness.  The episodes were non-exertional and he had no 
cardiac risk factors.  A cardiac examination was completely 
normal, including a chest X-ray study, electrocardiogram, 
Holter monitor, a cholesterol test, pulmonary function tests, 
and a thyroid function test, and no definite etiology for the 
veteran's complaints was found.  The pertinent diagnoses were 
chest pressure with palpitations and dizziness, with normal 
evaluation to date.  The examiner recommended that a 
cardiologist be consulted regarding the veteran's complaints 
of chest pressure and palpitations.

At an April 1995 VA examination, the lungs were clear to 
palpation, percussion, and auscultation, and on examination 
of the heart, there was a normal sinus rhythm, with no 
murmurs.  The examiner opined that the veteran was a normal 
healthy adult male without objective evidence of disability.  
He found no evidence of damage from environmental exposure.

At an April 2003 VA Gulf War examination, the veteran 
reported that his heart stopped once in a while, and there 
was a feeling of shortness of breath at these times.  The 
diagnosis was occasional premature ventricular contractions 
by description and history, with no heart disease noted on 
examination.  The Board notes that a mere notation of 
"history," without a diagnosis of a current related 
disability, is insufficient for service connection.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

There is no credible evidence that respiratory or cardiac 
disorders were present in service or for at least six months 
since then, or that they have been manifest to a compensable 
degree.  Thus compensation under the Persian Gulf War 
provisions on undiagnosed illness is not warranted.  
Degmetich, supra, 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran has asserted that he incurred respiratory and 
cardiac disorders during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that these disorders began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

As the preponderance of the evidence is against the claims 
for service connection for respiratory or cardiac disorders 
as a manifestation of a chronic disability resulting from an 
undiagnosed illness, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Knee Disability

Service medical records reflect that the veteran was seen in 
physical therapy for right knee pain in late February 1991.  
Subsequent service medical records are negative for right 
knee complaints, and negative for a diagnosis of a chronic 
right knee disability.

At a September 1992 VA examination, the veteran complained of 
a knee disability; he said the knee gave out and it was 
painful to walk.  The examiner noted that the veteran's right 
knee problem would be evaluated by a different examiner.  At 
a September 1992 private orthopedic examination performed for 
VA, the veteran complained of neck and hand problems, but not 
a right knee disability, and the right knee was not examined.

At an April 1995 VA examination, the veteran reported that he 
twisted his right knee in 1989 during service, and again had 
a problem in 1991.  He said this condition bothered him on a 
daily basis.  On examination of the right knee, the examiner 
opined that the knee was normal.  The examiner opined that 
the veteran was a normal healthy adult male without objective 
evidence of disability.  He found no evidence of damage from 
environmental exposure.

At an April 2003 VA Gulf War examination, the veteran 
complained of recurrent knee, ankle, shoulder and neck pain 
which rotated.  On examination, there was full range of 
motion of the knees, with pain at the extremes of range of 
motion testing.  An X-ray study of the knees was normal.  The 
pertinent diagnosis was patellofemoral syndrome of both knees 
with painful motion.

At a December 2005 VA examination, the veteran complained of 
multiple joint pains of the shoulders, ankles and right knee.  
He said the pain moved around to different joints at 
different times.  The diagnostic impression was multiple 
joint pain, with a normal physical examination, and a history 
of migrating arthralgias, symptomatic daily.  The examiner 
noted that X-ray studies showed mild degenerative changes in 
general.  The veteran's complaints of transient migratory 
joint pain were not constant, which tended to point to the 
mild degenerative changes as not a cause of his pain.  He 
also suffered from Thalassemia, an inherited condition which 
could also cause joint pain.  A December 2005 X-ray study of 
the knees showed mild patellofemoral degenerative joint 
disease bilaterally.

The veteran has asserted that he incurred a right knee 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu, supra.  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that this disability began in 
service, does not constitute competent medical evidence of 
causality.  LeShore, supra.

There is no credible evidence that a chronic knee disability 
was present in service or for years afterwards.  The Board 
finds that the veteran's current complaints of right knee 
pain are attributable to a diagnosed disorder, namely 
degenerative joint disease, and thus the Persian Gulf war 
provisions on undiagnosed illness do not apply.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

As the preponderance of the evidence is against the claim for 
service connection for a right knee disability as a chronic 
disability resulting from manifestation of undiagnosed 
illness, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Cervical Spine Disability and Lumbar Spine Disability

Service medical records reflect that the veteran was treated 
for complaints of neck and low back pain after a motor 
vehicle accident in May 1987.  The diagnostic impression was 
status post motor vehicle accident.  Subsequent service 
medical records are negative for neck and low back symptoms, 
and for a diagnosis of chronic neck or back disabilities.

At a September 1992 VA examination, the veteran complained of 
neck pain since a motor vehicle accident in 1988, and also 
complained of chronic low back pain.  Pertinent diagnoses 
were history of cervical spine tension without radicular 
signs, which might be related to mild stress/muscular 
headache, with a normal examination, and a history of chronic 
low back pain with normal examination.

At a September 1992 private orthopedic examination performed 
for VA, the veteran reported that he was in a motor vehicle 
accident in 1987, and currently complained of neck stiffness 
and popping.  An X-ray study of the cervical spine showed a 
congenital posterior fusion at C2-3 with reversal of 
lordosis.  Pertinent diagnostic impressions were history of 
chronic intermittent neck pain and stiffness, probably 
related to cervical strain, and apparent congenital upper 
cervical fusion.

The medical evidence reflects that at a November 1992 private 
examination performed for VA, the veteran complained of 
chronic neck tightness and episodes which the examiner felt 
were characteristic of tension headaches.  A neurologic 
examination was normal.  The veteran also complained of low 
back pain, and his examination was fairly normal.  The 
pertinent diagnoses were chronic neck muscular tension, 
dizziness, and chronic low back pain and tension headaches.

At an April 1995 VA examination, the veteran reported that he 
had a neck injury in the past.  On examination, the neck was 
supple and there was full range of motion.  There were no 
areas of pathology.  The back was supple, and there was no 
evidence of paraspinal muscle spasm or pain.  The examiner 
opined that the veteran was a normal healthy adult male 
without objective evidence of disability.  He found no 
evidence of damage from environmental exposure.

Private medical records dated from 1998 to 2002 from Gatekey 
School of Mind-Body Integration Studies reflect massage 
treatment for complaints of neck, shoulder, and back pain.

At an April 2003 VA Gulf War examination, the veteran 
complained of recurrent knee, ankle, shoulder and neck pain 
which rotated.  There was full range of motion of the 
cervical spine and lumbar spine, and there was pain on motion 
in the lower cervical spine area.  The pertinent diagnosis 
was early degenerative disc disease and degenerative 
arthritis of the cervical spine with painful motion.

At a December 2005 VA examination, the diagnostic impression 
was multiple joint pain, with a normal physical examination, 
and a history of migrating arthralgias, symptomatic daily.  
The examiner noted that X-ray studies showed mild 
degenerative changes in general.  A December 2005 X-ray study 
of the cervical spine showed mild degenerative disc disease 
and degenerative joint disease, and an X-ray study of the 
lumbar spine showed mild degenerative disc disease and 
degenerative changes.

There is no credible evidence that a chronic cervical spine 
or lumbar spine disability was present in service.  The Board 
finds that the veteran's current complaints of cervical spine 
and lumbar spine pain are attributable to diagnosed 
disorders, namely degenerative disc disease and degenerative 
joint disease, and thus the Persian Gulf War provisions on 
undiagnosed illness do not apply.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  

The veteran has asserted that he incurred a cervical spine 
and a lumbar spine disability during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu, supra.  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
these disabilities began in service, does not constitute 
competent medical evidence of causality.  LeShore, supra.

As the preponderance of the evidence is against the claims 
for service connection for a cervical spine and lumbar spine 
disability as chronic disabilities resulting from 
manifestation of undiagnosed illness, the benefit-of-the-
doubt rule is inapplicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Increased Rating for an Undiagnosed Illness Manifested by an 
Intestinal Disorder

The veteran contends that his service-connected undiagnosed 
illness manifested by an intestinal disorder is more 
disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The RO has rated the veteran's undiagnosed illness manifested 
by an intestinal disorder as 30 percent disabling under 
Diagnostic Code 7319, pertaining to irritable colon syndrome 
(spastic colitis, mucous colitis, etc.)  Under this code, a 
maximum 30 percent rating is assigned for severe irritable 
colon syndrome; with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Post-service private medical records reflect treatment for 
irritable bowel syndrome.

At an October 2000 VA examination, the veteran complained of 
diarrhea, and said that various treatment regimens were not 
helpful.  He said he had trouble with his job due to driving 
and sudden diarrhea with abdominal cramps and spasm.  He said 
that a desk job was better for him because he could easily 
get to a restroom.  He said he could not eat at public 
restaurants because he became ill.  On examination, the 
abdomen was euphoid and soft, and bowel sounds were present.  
There was no organomegaly, and no complaints of tenderness on 
palpation.  The diagnostic impression was irritable bowel 
syndrome.

By a statement dated in May 2002, the veteran said he had 
sudden attacks of diarrhea almost on a daily basis, and that 
when he did not have diarrhea, he had constipation.  He also 
reported constant abdominal cramps, more frequently than four 
times per week.

At a VA examination in April 2003, the veteran reported 
episodic diarrhea with minimal constipation with periods of 
normal bowel habits.  He reported diarrheal stools three to 
five times per week.  On examination, his abdomen was soft 
and non-tender, without mass or hepatosplenomegaly.  Bowel 
sounds were present with occasional rushes and high-pitched 
squeaks.  The pertinent diagnosis was chronic irritable bowel 
syndrome.  

At a December 2005 VA examination, the veteran reported that 
he had bowel movements once per day, but one day a week he 
might have a series of bowel movements, up to five, and that 
such a day was followed by two days without a bowel movement, 
at the end of which he was constipated.  On examination, the 
abdomen was soft and non-tender.  There were decreased bowel 
sounds in all quadrants.  The pertinent diagnosis was 
irritable bowel syndrome, by history mildly symptomatic.

The Board notes that the veteran is already in receipt of the 
maximum rating for his service-connected undiagnosed illness 
manifested by an intestinal disorder, and thus a higher 
rating may not be assigned under this code.  A higher rating 
is also not warranted under any other diagnostic code.  The 
Board finds that the current 30 percent rating adequately 
compensates the veteran for the symptoms of this disability.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected undiagnosed 
illness manifested by an intestinal disorder presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of extraschedular ratings is warranted.  
See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 
337 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's intestinal disorder 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  The most 
recent VA examination described the symptoms from the 
veteran's intestinal disorder as mild.  The schedular 
criteria, in general, are considered adequate to compensate 
the veteran for his disability.  38 C.F.R. § 4.1.  There is 
nothing in the record to distinguish this veteran's case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for an undiagnosed illness 
manifested by an intestinal disorder.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 



ORDER

Service connection is denied for a respiratory disorder, a 
cardiac disorder, a right knee disability, a cervical spine 
disability, and a lumbar spine disability, each claimed as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.

An increased rating for an undiagnosed illness manifested by 
an intestinal disorder is denied.

REMAND

With respect to the claims for entitlement to higher initial 
ratings for an undiagnosed illness manifested by joint pain 
of the shoulders and ankles and for hemorrhoids, although 
further delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The VCAA redefined VA's duty to assist the veteran in the 
development of a claim. 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002), 38 C.F.R. § 3.159 (2005), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Quartuccio, supra, regarding his claims for 
higher initial ratings for an undiagnosed illness manifested 
by joint pain of the shoulders and ankles and for 
hemorrhoids.  Hence this case must be remanded in order for 
the RO to provide the veteran and his representative with 
adequate notice as prescribed by 38 U.S.C.A. § 5103(a) 
regarding these claims.  The RO should advise the veteran of 
what information and evidence he is responsible for 
providing, and what evidence VA will undertake to obtain, and 
request that he provide any evidence in his possession that 
pertains to this claim for secondary service connection.

With respect to the claim for a higher initial rating for 
service-connected hemorrhoids, the Board notes that the 
veteran contends that this disability has worsened since the 
last VA examination, and thus another VA examination should 
be performed.  38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

Pertinent ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a VCAA letter 
concerning his claims for higher initial 
ratings for an undiagnosed illness 
manifested by joint pain of the shoulders 
and ankles and for hemorrhoids, which 
provides the notice required under 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, 
Quartuccio, supra, and Dingess/Hartman, 
supra, with regard to his claim.  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for joint pains of the 
shoulders and ankles and hemorrhoids 
since separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current level of severity of the 
veteran's service-connected hemorrhoids.  
The claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.

The examiner should note whether the 
veteran's hemorrhoids are mild or 
moderate, or large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent occurrences, 
or if there is persistent bleeding and 
secondary anemia, or if there are 
fissures.

4.  The RO should then re-adjudicate the 
claims for higher initial ratings for an 
undiagnosed illness manifested by joint 
pain of the shoulders and ankles and for 
hemorrhoids, with consideration of all 
additional evidence received since the 
January 2006 supplemental statement of 
the case.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


